        Case 1:20-cv-00888-ABJ Document 1 Filed 01/10/20 Page 1 of 14



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

   _____________________________________________

   NATIONAL LABOR RELATIONS BOARD
   PROFESSIONAL ASSOCIATION
   13217 NEW HAMPSHIRE AVENUE
   P.O. BOX 15048
   SILVER SPRING, MD 20904

                                Plaintiff,

                   v.                                  Civil Action No. ___________

   FEDERAL SERVICE IMPASSES PANEL
   1400 K STREET NW
   WASHINGTON, DC 20424

   FEDERAL LABOR RELATIONS AUTHORITY
   1400 K STREET NW
   WASHINGTON, DC 20424,

   NATIONAL LABOR RELATIONS BOARD
   1015 HALF STREET SE
   WASHINGTON, DC 20570,

                              Defendants.
   ______________________________________________


        COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
     CHALLENGING AGENCY DECISION AS IMPROPER AND ULTRA VIRES


                        PARTIES, JURISDICTION AND VENUE

   1.    The plaintiff in this action is the National Labor Relations Board

Professional Association (“NLRBPA”).

   2.    Plaintiff NLRBPA is a labor organization with its principal place of

business in Maryland and doing business in several states and territories including

                                             1
        Case 1:20-cv-00888-ABJ Document 1 Filed 01/10/20 Page 2 of 14



Maryland, Virginia, and the District of Columbia. The NLRBPA maintains an

office at 13225 Clifton Road, Silver Spring, MD 20904.

   3.     The defendants in this action are the Federal Service Impasses Panel

(“Panel”), the Federal Labor Relations Authority ("FLRA"), and the National Labor

Relations Board ("NLRB").

   4.     The Panel is a separate "entity" within the FLRA empowered by the

Federal Service Labor-Management Relations Statute (“the Statute”), 5 U.S.C. §

7101 et seq, to resolve federal-sector bargaining impasses by “tak[ing] whatever

action is necessary and not inconsistent with [the Statute] to resolve the impasse.” 5

U.S.C. § 7119(c)(5)(B).

   5.     The Statute provides that “The Panel or its designee shall promptly

investigate any [negotiation] impasse presented to it.” 5 U.S.C. § 7119(c)(5)(A).

   6.     The Panel’s actions are “binding on [the] parties during the term of the

agreement, unless the parties agree otherwise.” 5 U.S.C. § 7119(c)(5)(C).

   7.     Decisions by the Panel are not subject to any direct appeal on their merits.

   8.     Accordingly, there is no statutory means by which to obtain review of the

constitutionality of Panel actions.

   9.     Mark A. Carter is Chairman of the Panel; and Karen Czarnecki, Robert

Gilson, Maxford Nelson, Andrea F Newman, David Osborne, Jonathan Riches, and

F. Vincent Vernuccio are Members of the Panel (collectively, “Panel Members”) have

each accepted appointments to their positions with the Panel by President Donald

J. Trump.

                                            2
          Case 1:20-cv-00888-ABJ Document 1 Filed 01/10/20 Page 3 of 14




   10.     None of the Panel Members has been confirmed by the Senate.

   11.     Defendant National Labor Relations Board (“NLRB”) is a federal agency

and a party to proceedings with the NLRBPA before the Panel and the Panel

Members. Defendant Federal Labor Relations Authority is an agency of the United

States with responsibility relating to labor relations for employees of the federal

government. 5. U.S.C. §7105.

   12.     The instant case involves a controversy arising under the laws of the

United States, and the defendants in the instant case are agencies of the United

States.

   13.     Jurisdiction is accordingly proper pursuant to 28 U.S.C. §§ 1331 and 1346.

   14.     Venue is proper under 28 U.S.C. § 1391(e)(1) because the defendants are

“officer[s] or employee[s] of the United States or any agency thereof acting in [their]

official capacity[ies] or under color of legal authority, or an agency of the United

States,” and the District of Maryland is a “judicial district” in which “a substantial

part of the events or omissions giving rise to the claim occurred,” and (in any event)

where “the plaintiff resides.”

                         BACKGROUND OF THE DISPUTE

   15.     The NLRBPA is the exclusive bargaining representative for two

bargaining units comprised of approximately 120 professional employees at the

NLRB’s headquarters in Washington, DC pursuant to the Statute.




                                             3
         Case 1:20-cv-00888-ABJ Document 1 Filed 01/10/20 Page 4 of 14




   16.    One of those bargaining units consists of NLRB employees working for the

members of the Board (“the Board-side unit”); the other consists of employees

working for the NLRB’s General Counsel (“the General Counsel-side unit”).

   17.    Since October 2018, the NLRBPA has been engaged in negotiating new

collective-bargaining agreements with the NLRB.

   18.    The first phase of these negotiations has involved the negotiation of

bargaining “ground rules.”

   19.    In late November and mid-December 2018, the parties exchanged opening

proposals for ground-rules bargaining.

   20.    The parties met twice in December 2018 and once in January 2019 and

tentatively agreed to a number of provisions.

   21.    On February 8, 2019, the NLRB unilaterally notified the NLRBPA that it

would request bargaining assistance from the Federal Mediation and Conciliation

Service (“FMCS”). The parties met once in March 2019 and once in May 2019 with

the assistance of an FMCS Commissioner, during which time the NLRB offered

regressive proposals, that is proposals which were generally less beneficial to the

NLRBPA than proposals previously tendered by the NLRB in the negotiations.

   22.    On May 13, 2019, the NLRB refused to attend a scheduled bargaining

session, which prompted the NLRBPA to file grievances alleging that the NLRB

committed an unfair labor practice by engaging in bad-faith bargaining citing,

among other things, offering predictably unacceptable proposals designed to

frustrate rather than advance terms negotiations; prematurely declaring impasse;

                                            4
           Case 1:20-cv-00888-ABJ Document 1 Filed 01/10/20 Page 5 of 14



refusing to explain regressive proposals; repudiating an agreed-upon deadline for

the NLRBPA’s submission of counter-proposals; and sending representatives who

lacked the authority to negotiate on behalf of the NLRB.

   23.      On May 20, 2019, one week after refusing to meet for a scheduled

bargaining session, the NLRB filed a request for assistance with the Panel alleging

that it had reached a bargaining impasse with the NLRBPA and asking the Panel

to assert jurisdiction over that impasse.

   24.      On May 23, 2019, the NLRBPA then filed additional grievances asserting

that the NLRB had insisted to impasse upon the imposition of proposals that

constitute permissive subjects of bargaining over which the NLRBPA has no duty to

bargain.

                          DEFENDANTS’ UNLAWFUL ACTS

   25.      By letter dated May 28, 2019, the Panel notified the parties that a Panel

representative would conduct “an initial investigation to determine whether the

Panel should assert jurisdiction.” [Exhibit 1.]

   26.      On June 26, 2019, Panel representative Victoria Gillen notified the

NLRBPA that the Panel was soliciting a written position from both the NLRBPA

and the NLRB on two matters: “(1) if the [NLRBPA] is challenging that the parties

are at impasse, provide [NLRBPA’s] argument including reference to any attempts

at mediation and/or declaration of impasse; and (2) if the [NLRBPA] is claiming

that collateral matters (e.g., [unfair labor practices], grievance, negotiability, any

pending appeals) prevent the Panel from asserting jurisdiction, provide the


                                             5
         Case 1:20-cv-00888-ABJ Document 1 Filed 01/10/20 Page 6 of 14



[NLRBPA’s] argument including reference to potential remedies of the pending

matters that could impact bargaining over the ground rules.” [Exhibit 2.]

   27.    On July 15, 2019, the NLRBPA timely submitted its position statement

challenging the NLRB’s claim of impasse and asserting that several collateral

matters prevented the Panel from asserting jurisdiction.

   28.    On or about August 9, 2019, Defendant Panel, by member Osborne,

without reasoning, explanation or argument, summarily asserted authority over the

entirety of the NLRB-NLRBPA bargaining dispute and ordered the parties to

provide final offers on the issues at impasse and a statement of position limited to

14 double-spaced pages. [Exhibit 3.]

   29.    The NLRBPA’s position statement reiterated the NLRBPA’s position that

no valid impasse could exist as to various agency proposals because those proposals

were presented in bad faith, addressed permissive subjects of bargaining, or both.

[Exhibit 4, at 1.]

   30.    The NLRBPA’s position statement further explained that the Panel,

assuming that it could exercise authority over the parties’ impasse at all, had no

Constitutionally-appointed members and could not lawfully act. [Exhibit 4, at 1-4.]

   31.    On May 25, 2018, Donald J. Trump issued Executive Order 13,837, an

order which, among other things, purports to drastically restrict federal-sector

unions’ ability to incur official time. That executive order was subject to a judicial

injunction for over a year, but after the underlying lawsuit was dismissed on




                                             6
            Case 1:20-cv-00888-ABJ Document 1 Filed 01/10/20 Page 7 of 14



jurisdictional grounds without reaching the merits, those provisions came into effect

on October 3, 2019.

      32.    On October 18, 2019, without prior notice or bargaining, the NLRB issued

the NLRBPA a “notice” purporting to require preauthorization for the use of official

time, i.e. work time spent engaging in representational activities for the Union.

[Exhibit 5.]

      33.    Since issuance of the October 18, 2019 notice, although not required by

either that notice or Executive Order 13,837, the NLRB has near-uniformly denied

applications to engage in official time to prepare for collective-bargaining

negotiations.

      34.    On October 23, 2019, the NLRB issued the NLRBPA another “notice”

purporting, as of October 30, to prohibit the NLRBPA from using agency property,

broadly defined, for virtually any purpose relating to collective bargaining.

Although the NLRB subsequently held this notice in abeyance as to the General

Counsel-side unit, it has implemented the notice as to the Board-side unit. [Exhibit

6.]

      35.    On October 25, 2019, the NLRB issued another “notice” to the NLRBPA in

which it unilaterally purported to impose a “cap” on official time usage of 57 hours

for the entirety of the NLRBPA’s Board-side unit for Fiscal Year 2019. [Exhibit 7.]

      36.    On October 31, 2019, the NLRB issued a similar “notice” to the NLRBPA

in which it unilaterally purported to impose a “cap” on official time usage of 69




                                              7
         Case 1:20-cv-00888-ABJ Document 1 Filed 01/10/20 Page 8 of 14



hours for the entirety of the NLRBPA’s General Counsel-side unit for Fiscal Year

2019. [Exhibit 8.]

   37.    On November 12, 2019, President Donald J. Trump issued a

“Memorandum for the Federal Labor Relations Authority” (the “Removal

Memorandum”) delegating to the FLRA the authority to remove members of the

Panel appointed by the President. 84 Fed. Reg. 63789-63790.

   38.    On November 20, 2019, the NLRBPA filed a motion with the Panel asking

it to remand the parties’ dispute for further negotiations in light of the Agency’s

“notices” of October 18, 23, 25 and 31, and in particular, the fact that the parties’

official-time ground rule lacked sufficient specificity to be enforceable in light of the

Agency’s unlawfully-implemented restrictions on official-time usage. The NLRBPA

explained that the parties were no longer in agreement as to those ground rules.

[Exhibit 9.]

   39.    The NLRBPA’s motion further asked, in the alternative, for the

opportunity to file supplemental briefs concerning the Removal Memorandum and

its effect, if any, upon the NLRBPA’s constitutional arguments.

   40.    On December 2, 2019, Defendant Panel, by member Osborne, issued a

purported “Decision” reported at 19 FSIP 045. [Exhibit 10.]

   41.    The literal entirety of the Decision’s discussion of the NLRBPA’s

constitutional challenge to the appointments of Panel members is a single sentence,

stating “The Union’s argument is unpersuasive, the Panel is appropriately




                                              8
         Case 1:20-cv-00888-ABJ Document 1 Filed 01/10/20 Page 9 of 14



appointed, and the Panel’s jurisdiction over this matter is appropriate.” No

reasoning or analysis is presented in support of these ipse dixit declarations.

   42.    In addition, the Decision summarily rejects each argument presented by

the NLRBPA to the Panel as to both its statutory authority and the merits.

   43.    Member Osborne’s prejudice is unsurprising. His official biography states

that he “is President and General Counsel of the Fairness Center, a nonprofit

public-interest law firm offering free legal services to those hurt by public employee

union officials." (Emphasis added.) Osborne helped to launch the Center in 2014,

and, according to the Center's website, provides advice and counsel to clients,

directs the Center’s legal strategy, and oversees all litigation efforts.

https://www.flra.gov/fsip_panel_bios (last visited January 10, 2020).

   44.    In other words, Member Osborne’s primary employment at this time is

comprised of litigating cases against organizations similar to the NLRBPA.

   45.    Any reasonable person would question whether decisions issued by

Member Osborne are tainted by his financial and ideological conflicts of interest, or,

at the very least, the appearance of impropriety in permitting him to

simultaneously litigate cases against public-sector unions while purporting to

neutrally decide cases between such unions and the United States.

   46.    The Decision also wholly ignores the NLRBPA’s motion of November 20,

2019, thereby failing to address either the lack of agreement as to official time or

the effect of the Removal Memorandum.




                                              9
         Case 1:20-cv-00888-ABJ Document 1 Filed 01/10/20 Page 10 of 14




   47.    The NLRBPA has exhausted all opportunities to obtain relief from

Defendants under statute or regulation. Although, the NLRBPA has moved for

reconsideration of the Decision, the Panel’s rules and regulations provide no

procedures for such motions and consequently the NLRBPA has no reason to believe

that such motion will be given consideration. [Exhibit 11.] Moreover, the Panel’s

order currently purports to bind the NLRBPA and the NLRBPA’s motion for

reconsideration does not stay its effect.

   48.    The NLRBPA will suffer, and is suffering, irreparable harm from

imposition of the Decision, including but not limited to forcing it to bargain under

unlawfully-imposed conditions, forcing it to “agree” to terms which cannot be

imposed upon a party by law because they are permissive subjects of bargaining,

and forcing it to defend the validity of the grievances described above in paragraphs

22 through 24 from bad-faith attempts by the NLRB to leverage the Panel’s decision

into dismissal of those grievances. [Exhibit 12.]

                                     COUNT ONE

         (Violation of the United States Constitution; Appointments Clause)

   49.    Plaintiff realleges and incorporates the allegations pled above in

paragraphs 1-48 as though fully stated herein.

   50.    The Panel Members hold positions “established by Law.” Article II,

Section 2, Clause Two of the Constitution.

   51.    Pursuant to 5 U.S.C. §7119, the positions held by the Panel Members are

continuing in nature.


                                             10
         Case 1:20-cv-00888-ABJ Document 1 Filed 01/10/20 Page 11 of 14




   52.     The Panel Members exercise significant authority pursuant to the laws of

the United States with respect to alleged impasses in negotiations between an

agency of the federal government and a labor organization representing employees

of that agency.

   53.     The Panel Members are "Officers of the United States." U.S. Const., Art.

II, § 2, Cl. 2.

   54.     Indeed, the Panel Members are issuing, and purportedly have authority to

issue, final, binding decisions in the name of the Panel and of the United States.

   55.     The decisions issued by the Panel Members are not appealable either to

any Senate-confirmed Presidential appointee or to any Article III court.

   56.     The members of the Panel are not removable from office except by the

President or his delegates. 5 U.S.C. §7119 (3).

   57.     The Panel possesses broad, virtually limitless authority to define

procedures in any given case, including requiring cases to be “heard” before its

Members.

   58.     The Panel also possesses broad, virtually limitless authority to reach

substantive outcomes in its cases.

   59.     The Panel does not regard its own decisions as binding precedent.

   60.     On information and belief, the number of federal civilian jobs actually or

potentially subject to the Panel’s authority is in excess of 1.2 million nationwide.




                                            11
           Case 1:20-cv-00888-ABJ Document 1 Filed 01/10/20 Page 12 of 14




     61.    Panel members’ positions are not limited in tenure; they serve terms of

five years and are eligible for indefinite reappointment by the President. 5 U.S.C.

§7119(3).

     62.    The Panel Members are therefore principal Officers of the United States

who may not be appointed without Senate confirmation. U.S. Const., Art. II, § 2, Cl.

2.

     63.    The Statute’s failure to require Senate confirmation subjects the NLRBPA

to decision-making at the hands of individuals who might not achieve confirmation

if required to undergo it.

     64.    Because each of the Panel Members was appointed without Senate

confirmation, their actions are voidable upon a timely claim of right by an aggrieved

party.

     65.    Defendants possess no good-faith defense of the constitutionality of the

Panel’s structure and have compelled the NLRBPA to resort to litigation to harass

the NLRBPA and/or to exhaust the NLRBPA’s resources.

                                PRAYER FOR RELIEF

     66.    The NLRBPA respectfully requests that this Court enter judgment in

their favor and against the Defendants, consisting of:

            a. A declaration that the Panel Members do not lawfully hold office, and

               that all acts the Panel Members have taken affecting the NLRBPA in

               Case Number 19 FSIP 045 are null and void in violation of the United

               States Constitution;


                                             12
Case 1:20-cv-00888-ABJ Document 1 Filed 01/10/20 Page 13 of 14



 b. The entry of a permanent injunction restraining the Panel, the NLRB,

    and any persons acting in concert or participation with them from

    giving effect to the Decision or any other act taken by the Panel or its

    Members;

 c. The entry of a permanent injunction restraining the Panel, the NLRB,

    and any persons acting in concert or participation with them from

    issuing any future decisions or taking any acts with respect to the

    NLRBPA until such time as the Panel possesses Senate-confirmed

    members;

 d. An award of the NLRBPA’s costs pursuant to the Equal Access to

    Justice Act, 28 U.S.C. § 2412(a);

 e. An award of attorney fees pursuant to the bad-faith exception to the

    American Rule as incorporated against the federal government by the

    Equal Access to Justice Act, 28 U.S.C. § 2412(b);

 f. An award of costs and attorney fees on the basis that the government’s

    position lacked substantial justification pursuant to the Equal Access

    to Justice Act, 28 U.S.C. § 2412(d); and

 g. Such other relief as the Court may find just and proper to remedy

    Defendants’ unlawful misconduct.




                                  13
Case 1:20-cv-00888-ABJ Document 1 Filed 01/10/20 Page 14 of 14




                                    Respectfully submitted,

                                    /s/ Robert E. Paul
                                    Robert E. Paul (10239)
                                    Law Offices of Robert E. Paul, PLLC
                                    1025 Connecticut Ave NW, Suite 1000
                                    Washington, DC 20036
                                    (202) 857-5000
                                    (202) 327-5499 fax
                                    rpaul@robertepaul.com

                                    Attorneys for Plaintiff
                                    National Labor Relations Board
                                    Professional Association




                               14
